Abatement Order filed July 19, 2019




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-18-01092-CV
                                     ____________

  IN RE EOG RESOURCES, INC. AND RENEGADE WELL SERVICES,
                              LLC


                      On Appeal from the 295th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2015-34043

                               ABATEMENT ORDER

         On July 18, 2019, the parties notified this court that the parties had reached
an agreement to settle the issues on appeal. Accordingly, we issue the following
order.

         The appeal is abated, treated as a closed case, and removed from this court’s
active docket until July 31, 2019. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.

                                     PER CURIAM